DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021-12-13 has been entered.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 2021-10-14.  The status of the claims is as follows:
Claims 1-9 and 12-20 remain pending in the application.
Claims 1, 12, 14, 16, and 19 are amended.
Claims 10 and 11 have been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2021-12-17 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the one or more additional feature values" in Line 22.  There is insufficient antecedent basis for this limitation in the claim.  Examiner is interpreting the limitation as “the one or more feature values”.  Examiner suspects Applicant is referring to “one or more additional feature values” which are described in the dependent Claim 13, which are analogous to those described in Claim 1.
Claims 13-18 are rejected because they inherit the deficiencies of Claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xin et. al. (US 2015/0379166 A1; hereinafter “Xin”) in view of Duggal et. al. (US 2017/0323089 A1; hereinafter “Duggal”).
For Claim 1, see the following figure:

    PNG
    media_image1.png
    746
    1083
    media_image1.png
    Greyscale

As per Claim 1, Xin teaches obtaining feature configurations for a set of features having values configured for input to one or more machine learning models during at least one of training, testing, or validation of the one or more machine learning models (Xin, Para [0060], discloses:  “In the exemplary embodiment of FIG. 3, each feature source 308-312 may obtain raw data 302-306 from one or more external sources such as databases, data warehouses, cloud storage, and/or other data-storage mechanisms. For example, feature sources 308-312 may obtain data related to users, organizations, advertisements, content, applications, websites, and/or events”.  Here, Xin discloses feature configurations (“each feature source”) for a set of features (“raw data”).  Xin, Para [0063], discloses:  “Output feature vectors 338-344 from feature source 312 and transformers 314-318 may be provided as input to assembler 320, which packages feature vectors 338-344 into an assembled feature vector 346 that can be used to train and/or execute the statistical model.”  Here, Xin discloses that the values are configured for input to train a machine learning model (“the statistical model”).  As Xin discloses “train”, the statistical model is a machine learning model.  Xin also explicitly discloses well known machine learning algorithms in Para [0058]:  “Second, a number of statistical models, techniques, and/or data formats may be supported by and/or used with configurations 236-238, compilation-management apparatus 204, model compiler 206, and/or execution engine 208. For example, configurations 236-238 and compiled forms 222-224 may be used to perform feature selection for support vector machines (SVMs), artificial neural networks (ANNs), naïve Bayes classifiers, decision trees, regression models, and/or other type of predictive or descriptive models”).
(Xin, Para [0060], discloses:  “In the exemplary embodiment of FIG. 3, each feature source 308-312 may obtain raw data 302-306 from one or more external sources such as databases, data warehouses, cloud storage, and/or other data-storage mechanisms. For example, feature sources 308-312 may obtain data related to users, organizations, advertisements, content, applications, websites, and/or events”.  Here, Xin discloses that the feature configurations (“feature sources”) are configured to obtain the set of features from multiple data sources across different computing environments (“one or more external sources such as databases, data warehouses, cloud storage, and/or other data-storage mechanisms”)).
by a feature derivation of the feature configurations, generating a second feature from the first feature  (Xin, Para [0025], discloses:  “Transformers 110 may transform input feature vectors 118 from feature sources 108 and/or other transformers into output feature vectors 120 that may be used by other transformers and/or assembler 112. For example, transformers 110 may include a subset transformer that selects a subset of a set of input features from an input feature vector, such as features that are most relevant and/or important to a given statistical model”.  Here, Xin discloses, by a feature derivation (“transformer”) of the feature configuration (“from feature sources”), generating a second feature from the first feature (“transform input feature vectors 118 from feature sources 108 and/or other transformers into output feature vectors 120”))
using the feature derivation, generating one or more additional feature values of the second feature from the one or more feature values of the first feature (Xin, Para [0025], discloses:  “Transformers 110 may also include a bucketizing transformer that transforms a numeric input feature (e.g., age, income, revenue, temperature) into a set of binary numeric features (e.g., age ranges, income ranges, revenue ranges, temperature ranges)”.  Here, Xin discloses a first feature (”numeric input feature”) and a second feature (“a set of binary numeric features”), and generating one or more additional feature values of the second feature (elements of the “set of binary numeric features”) from the one or more feature values of the first feature (value of the “numeric input feature”).  This is done using the feature derivation (“transformer”)).
and using the one or more additional feature values, training one or more machine learning models of at least one second environment of the different computing environments. (Xin, Para [0063], discloses:  “Output feature vectors 338-344 from feature source 312 and transformers 314-318 may be provided as input to assembler 320, which packages feature vectors 338-344 into an assembled feature vector 346 that can be used to train and/or execute the statistical model.”  Here, Xin discloses that the additional feature values from the feature derivation (“output feature vectors” from “transformer”) are used for training a machine learning model (“train…statistical model”).  Xin, Para [0094], discloses that the system may be distributed across several environments, and thus suggests the machine learning model being run in a second environment (“In addition, one or more components of computer system 700 may be remotely located and connected to the other components over a network. Portions of the present embodiments (e.g., model compiler, execution engine, compilation-management apparatus, etc.) may also be located on different nodes of a distributed system that implements the embodiments. For example, the present embodiments may be implemented using a cloud computing system that performs feature selection, model training, and/or model execution for analytics using data from a set of remote sources.”)
However, Xin does not explicitly teach by an anchor of the feature configurations, accessing a first feature of the set of features in a first environment of the different computing environments; using one or more attributes of the anchor, retrievinq one or more feature values of the first feature from the first environment; 
Duggal teaches by an anchor of the feature configurations, accessing a first feature of the set of features in a first environment of the different computing environments (Recall that Xin discloses feature configurations.  Duggal, Fig. 4, discloses:

    PNG
    media_image2.png
    502
    671
    media_image2.png
    Greyscale

Duggal, Para [0072], discloses:  “The application logic may be defined by the application resources (e.g., assets such as models, code, data, policies, and/or the like). In an embodiment, each of the application resources is stateless. That is, each execution of an application resource may be performed using resources obtained during the execution. The execution may be in the form of processing representations of the resources, consistent with REST constraints (e.g., stateless ‘read’ of the system resources) and any state changes may be managed by creating new resource(s) consistent with the principles of immutability (e.g., a stateless ‘write’ of a new resource back to the system), thereby providing an overall ‘stateless’ property for the system. By processing representations of the resources, a resource (e.g., model) is separated from implementation and the execution may perform non-blocking reads and writes while managing contention. The logic may be defined in a manner that preserves a loose-coupling between the stateless application resources (e.g., by associating the resources with one another using a set of declarative relations for a model resource 134). The association may be made directly, such as with explicit identifiers (e.g., Universal Resource Identifiers or URIs or ‘links’) and/or indirectly such as with metadata references that may be resolved by the intermediary component at run-time based on a context for the corresponding request and/or activity. Furthermore, the logic may be stored in a manner that does not require compilation to effect any changes. In this manner, a change to the application logic (e.g., one or more model resources 134) may be made immediately available.”  Here, Duggal discloses “URIs or ‘links’”.  One of ordinary skill in the art will appreciate that an “anchor” in the art of software development comprises a link to some resource, and a URI indicates where a given resource is “anchored”.  A URI accesses a resource (feature) in an environment.  Duggal also indicates that the “metadata” they describe is also related to references that may be resolved at runtime.  Thus, the “URI” and “metadata” of Duggal comprise an “anchor” for accessing a first feature of the set of features in a first environment.)
using one or more attributes of the anchor, retrievinq one or more feature values of the first feature from the first environment  (Duggal, Para [0072], as shown above, describes a “URI” and a “metadata”, which was shown to comprise an “anchor”.  Thus, the “URI” is an ”attribute” of the “anchor”.  This attribute is used to retrieve an “object” according to Duggal.  One of ordinary skill in the art will appreciate that the “object” must have some “value”.  Duggal, Para [0012], states:  “Value-chains are becoming increasingly complex orchestrations across multiple silos, partners, technologies and standards”, and Duggal Para [0102] states:  “In some embodiments, objects 302 may be persisted in an unstructured, web-style key-value system store”.  Thus, Duggal discloses using an attribute of the anchor to retrieve one of more feature values of the first feature from the first environment.)
Xin and Duggal are analogous art because they are both in the field of endeavor of software development and resource management.
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Xin and Duggal.  Xin teaches a system of constructing derived features from known features for optimized input to a statistical model.  Duggal teaches a system of resource management wherein business tasks are performed using common features of a business enterprise (Duggal [0004]:  “The work of organizations is typically implemented in formal and informal processes that organize the use of its resources (e.g., people, information, 

As per Claim 6, the combination of Xin and Duggal teaches the method of claim 1.  Xin teaches using the feature configurations to generate a dependency graph comprising the first and second features. (Xin, Para [0055], discloses:  “Before configurations 236-238 are compiled, a compilation-management apparatus 204 may obtain a dependency graph 214 of feature sources, transformers, and/or an assembler associated with statistical model 202.”  Here, Xin discloses a dependency graph that is generated using the statistical model 202.  Figure 2 shows that the statistical model 202 consists of a plurality of configurations 236-238.  Therefore, Xin discloses using the feature configurations to generate a dependency graph.  Xin discloses feature configurations 236-238, which comprises first and second features.)
using the dependency graph to derive an evaluation order associated with the first and second features (Xin, Para [0055], discloses:  “Compilation-management apparatus 204 may use dependency graph 214 to derive an evaluation order 216 associated with the corresponding configurations for statistical model 202. For example, compilation-management apparatus 204 may generate an evaluation order so that a configuration is not compiled until all of the configuration's dependencies (e.g., other configurations) have been compiled.”  Here, Xin discloses using the dependency graph to derive an evaluation order associated with the first and second features (“configurations for statistical model 202”)).

As per Claim 7, the combination of Xin and Duggal teaches the method of claim 1.  Xin teaches obtaining, from the feature configurations, an additional feature derivation for generating a third feature from the second feature (Xin, Para [0033], discloses:  “As mentioned above and/or in the above-referenced application, configurations 236-238 may use a domain-specific language to describe feature sources, transformers, assemblers, and/or other components associated with statistical model 202”.  Here, Xin discloses that “transformers” can be obtained from the feature configurations.  Xin, Para [0025], discloses:  “Transformers 110 may transform input feature vectors 118 from feature sources 108 and/or other transformers into output feature vectors 120 that may be used by other transformers and/or assembler 112”.  Here, Xin discloses that transformers derive features from other features (“input feature vectors…into output feature vectors”), and thus “transformers” are feature derivations.  Therefore, Xin teaches obtaining feature derivations from feature configurations.  Xin, Figure 3, discloses generating a third feature from the second feature, using Transformer 318:

    PNG
    media_image3.png
    606
    800
    media_image3.png
    Greyscale


using the additional feature derivation to generate a feature value of the third feature from the one or more additional feature values of the second feature (Xin, as shown just above in the annotated Figure 3, discloses an additional feature derivation for generating a third feature from the second feature.  Xin also discloses in [0025] Lines 18-22:  “Transformers 110 may additionally include an interaction transformer that calculates an outer product of a first set of input features and a second set of input features, thus identifying positive and/or negative correlations between the first and second sets of input features.”  Here, Xin discloses using the additional feature derivation (“Transformer”) to generate a feature value of a feature (“outer product”) from one or more feature values of another feature (“first set of input features”).  Thus, Xin’s Transformer 318 in Figure 3 discloses using the additional feature derivation to generate a feature value of the third feature from the one or more additional feature values of the second feature.)

As per Claim 19, Claim 19 is a non-transitory computer-readable storage medium claim corresponding to method Claim 1.  The difference is that Claim 19 recites a non-transitory computer-readable storage medium.  (Xin, Para [0019], discloses:  “The data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system”).  Claim 19 is rejected for the same reasons as Claim 1.

Claims 2-3, 9, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xin and Duggal in view of Simon Fraser University (“OOP: Classes for Geometric Shapes”; hereinafter “SFU”).
As per Claim 2, the combination of Xin and Duggal teaches the method of claim 1 and feature derivation (see Rejection to Claim 1).  However, the combination of Xin and Duggal does not explicitly teach wherein using the feature derivation to generate the one or more additional feature values of the second feature comprises: obtaining, from the feature derivation, key tags representing entities associated with the first and second features; matching, to the key tags, entity keys associated with the first and second features from a request for feature values; and using the matched entity keys to obtain the one or more feature values of the first feature and generate the one or more additional feature values of the second feature.
SFU teaches wherein using the feature derivation to generate the one or more additional feature values of the second feature comprises (SFU discloses a feature derivation to derive a second feature from a first feature.  SFU Page 3 discloses a class representing a second feature, called “Segment”, which is derived from instances of a class representing a first feature “Point”).
obtaining, from the feature derivation, key tags representing entities associated with the first and second features;  (SFU Page 3 discloses, in the feature derivation (the Segment class), key tags:  “begin = new Point (begin_x, begin_y)”.  Here, the “key tags” are “begin_x” and “begin_y”, as they represent entities associated with the first feature (a Point), and are therefore also associated with the second feature (a Line Segment).  Instant Specification [0058] simply states that the following about a “key tag”:  “Key tags 242 represent entities associated with the features”.  This is accomplished by begin_x and begin_y, and thus they are “key tags”).
matching, to the key tags, entity keys associated with the first and second features from a request for feature values  (SFU discloses matching entity keys with key tags:  “Segment line = new Segment (0, 0, 51, 3)”. Here, “0” and “0” are entity keys that match with the key tags “begin_x” and “begin_y”, which are associated with the first and second features.  This line of code is a request for feature values, as what is returned is an instantiated value of the concept of a Line Segment.  The Instant Specification gives some examples of “entity keys”, but gives no closed definition.  Examiner is interpreting “entity keys” as “specific values for key tags”.)
	using the matched entity keys to obtain the one or more feature values of the first feature and generate the one or more additional feature values of the second feature. (SFU teaches that the matched entity keys are used to obtain one or more feature values of the first feature:  The matched entity keys from “Segment line = new Segment (0, 0, 51, 3)” are passed into “begin = new Point (begin_x, begin_y)”.  Thus, a feature value (“begin”) of the first feature (“Point”) is obtained.  This is subsequently used to generate one or more additional feature values of the second feature:  “return dist(begin.x, begin.y, end.x, end.y)”.  Here, the additional feature value (the distance) of the second feature (a line segment) is generated.)
	SFU and the combination of Xin and Duggal are analogous art because they are both in the field of endeavor of software development.  Also, the problem of SFU is reasonably pertinent to the combination of Xin and Duggal (see MPEP 2141.01(a)(I):  “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”)

Segment (0,0,51,3); println (line.length());  // 51.088158”).  One of ordinary skill in the art will appreciate in SFU’s example shown, that “line.length()” will work properly even if different values that “0,0,51,3” are used to construct the points in the segment.)

As per Claim 3, the combination of Xin, Duggal, and SFU teaches the method of claim 2 SFU teaches wherein using the matched entity keys to generate the one or more additional feature values of the second feature comprises:
    using a first entity key for the first feature to obtain a first feature value of the first feature (SFU discloses “Segment line = new Segment (0, 0, 51, 3)”, in which the (0, 0) portion is passed into “begin = new Point (begin_x, begin_y);”.  Here, a first entity key (“0”) is used to obtain a first feature value (“begin”) of the first feature (a Point)).
using a second entity key for the first feature to obtain a second feature value of the first feature (SFU discloses “Segment line = new Segment (0, 0, 51, 3)”, in which the (51, 3) portion is passed into “end = new Point (end_x, end_y);”.  Here, a second entity key (“51”) is used to obtain a second feature value (“end”) of the first feature (a Point)).
using the first and second feature values to generate a third feature value of the second feature. (SFU discloses “float length() { return dist(begin.x, begin.y, end.x, end.y) }.   Here, the first and second feature values (“begin” and “end”) are used to generate a third feature value (“length”) of the second feature (a Segment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of SFU with Xin and Duggal for at least the reasons recited in Claim 2.

As per Claim 9, the combination of Xin, Duggal, and SFU teaches the method of claim 1 as shown above, as well as wherein the feature derivation comprises at least one of: an expression for generating the second feature from the first feature; code for calculating the second feature using the first feature.  (SFU discloses:  “Segment (float begin_x, float begin_y, float end_x, float end_y) {begin = new Point (begin_x, begin_y);  end = new Point (end_x, end_y); }” Here, the constructor for the Segment class generates the second feature (the Segment, which consists of two points), from instances of the first feature (the Point class)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of SFU with Xin and Duggal for at least the reasons recited in Claim 2.

As per Claim 12, Xin teaches a method, comprising: 
For Claim 12, see the following figure:

    PNG
    media_image1.png
    746
    1083
    media_image1.png
    Greyscale

obtaining feature configurations for a set of features having values configured for input to one or more machine learning models during at least one of training, testing, or validation of the one or more machine learning models (Xin, Para [0060], discloses:  “In the exemplary embodiment of FIG. 3, each feature source 308-312 may obtain raw data 302-306 from one or more external sources such as databases, data warehouses, cloud storage, and/or other data-storage mechanisms. For example, feature sources 308-312 may obtain data related to users, organizations, advertisements, content, applications, websites, and/or events”.  Here, Xin discloses feature configurations (“each feature source”) for a set of features (“raw data”).  Xin, Para [0063], discloses:  “Output feature vectors 338-344 from feature source 312 and transformers 314-318 may be provided as input to assembler 320, which packages feature vectors 338-344 into an assembled feature vector 346 that can be used to train and/or execute the statistical model.”  Here, Xin discloses that the values are configured for input to train a machine learning model (“the statistical model”).  As Xin discloses “train”, the statistical model is a machine learning model.  Xin also explicitly discloses well known machine learning algorithms in Para [0058]:  “Second, a number of statistical models, techniques, and/or data formats may be supported by and/or used with configurations 236-238, compilation-management apparatus 204, model compiler 206, and/or execution engine 208. For example, configurations 236-238 and compiled forms 222-224 may be used to perform feature selection for support vector machines (SVMs), artificial neural networks (ANNs), naïve Bayes classifiers, decision trees, regression models, and/or other type of predictive or descriptive models”).
the feature configurations configured to obtain the set of features from multiple data sources distributed across different computing environments (Xin, Para [0060], discloses:  “In the exemplary embodiment of FIG. 3, each feature source 308-312 may obtain raw data 302-306 from one or more external sources such as databases, data warehouses, cloud storage, and/or other data-storage mechanisms. For example, feature sources 308-312 may obtain data related to users, organizations, advertisements, content, applications, websites, and/or events”.  Here, Xin discloses that the feature configurations (“feature sources”) are configured to obtain the set of features from multiple data sources across different computing environments (“one or more external sources such as databases, data warehouses, cloud storage, and/or other data-storage mechanisms”)).
second environment of the different computing environments (Xin, Para [0063], discloses:  “Output feature vectors 338-344 from feature source 312 and transformers 314-318 may be provided as input to assembler 320, which packages feature vectors 338-344 into an assembled feature vector 346 that can be used to train and/or execute the statistical model.”  Here, Xin discloses that the additional feature values from the feature derivation (“output feature vectors” from “transformer”) are used for training a machine learning model (“train…statistical model”).  Xin, Para [0094], discloses that the system may be distributed across several environments, and thus suggests the machine learning model being run in a second environment (“In addition, one or more components of computer system 700 may be remotely located and connected to the other components over a network. Portions of the present embodiments (e.g., model compiler, execution engine, compilation-management apparatus, etc.) may also be located on different nodes of a distributed system that implements the embodiments. For example, the present embodiments may be implemented using a cloud computing system that performs feature selection, model training, and/or model execution for analytics using data from a set of remote sources.”)
However, Xin does not explicitly teach by an anchor of the feature configurations, accessing a first feature of the set of features in a first environment of the different computing environments; matching key tags representing entities associated with the set of features to entity keys from a request for feature values; using the matched entity keys 
Duggal teaches by an anchor of the feature configurations, accessing a first feature of the set of features in a first environment of the different computing environments (Recall that Xin discloses feature configurations.  Duggal, Fig. 4, discloses:

    PNG
    media_image2.png
    502
    671
    media_image2.png
    Greyscale

Duggal, Para [0072], discloses:  “The application logic may be defined by the application resources (e.g., assets such as models, code, data, policies, and/or the like). In an embodiment, each of the application resources is stateless. That is, each execution of an application resource may be performed using resources obtained during the execution. The execution may be in the form of processing representations of the resources, consistent with REST constraints (e.g., stateless ‘read’ of the system resources) and any state changes may be managed by creating new resource(s) consistent with the principles of immutability (e.g., a stateless ‘write’ of a new resource back to the system), thereby providing an overall ‘stateless’ property for the system. By processing representations of the resources, a resource (e.g., model) is separated from implementation and the execution may perform non-blocking reads and writes while managing contention. The logic may be defined in a manner that preserves a loose-coupling between the stateless application resources (e.g., by associating the resources with one another using a set of declarative relations for a model resource 134). The association may be made directly, such as with explicit identifiers (e.g., Universal Resource Identifiers or URIs or ‘links’) and/or indirectly such as with metadata references that may be resolved by the intermediary component at run-time based on a context for the corresponding request and/or activity. Furthermore, the logic may be stored in a manner that does not require compilation to effect any changes. In this manner, a change to the application logic (e.g., one or more model resources 134) may be made immediately available.”  Here, Duggal discloses “URIs or ‘links’”.  One of ordinary skill in the art will appreciate that an “anchor” in the art of software development comprises a link to some resource, and a URI indicates where a given resource is “anchored”.  A URI accesses a resource (feature) in an environment.  Duggal also indicates that the “metadata” they describe is also related to references that may be resolved at runtime.  Thus, the “URI” and “metadata” of Duggal comprise an “anchor” for accessing a first feature of the set of features in a first environment.)
[the matched entity keys and] the anchor to obtain, by the one or more computer systems, one or more feature values of the first feature from the environment (Duggal, Para [0072], as shown above, describes a “URI” and a “metadata”, which was shown to comprise an “anchor”.  Thus, the “URI” is an ”attribute” of the “anchor”.  This attribute is used to retrieve an “object” according to Duggal.  One of ordinary skill in the art will appreciate that the “object” must have some “value”.  Duggal, Para [0012], states:  “Value-chains are becoming increasingly complex orchestrations across multiple silos, partners, technologies and standards”, and Duggal Para [0102] states:  “In some embodiments, objects 302 may be persisted in an unstructured, web-style key-value system store”.  Thus, Duggal discloses using an attribute of the anchor to retrieve one of more feature values of the first feature from the first environment.) *Matched entity keys will be taught by SFU below
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xin and Duggal for at least the reasons recited in Claim 1.
However, the combination of Xin and Duggal thus far fails to teach matching key tags representing entities associated with the set of features to entity keys from a request for feature values; using the matched entity keys and the anchor to obtain, by the one or more computer systems, one or more feature values of the first feature from the environment
SFU teaches matching key tags representing entities associated with the set of features to entity keys from a request for feature values (SFU discloses, in a feature configuration (the Segment class), key tags:  “begin = new Point (begin_x, begin_y)”.  Here, the “key tags” are “begin_x” and “begin_y”, as they represent entities associated with the first feature (a Point), which is part of the set of features.  Instant Specification [0058] simply states that the following about a “key tag”:  “Key tags 242 represent entities associated with the features”.  This is accomplished by begin_x and begin_y, and thus they are “key tags”).
SFU further discloses matching entity keys with key tags:  “Segment line = new Segment (0, 0, 51, 3)”. Here, “0” and “0” are entity keys that match with the key tags “begin_x” and “begin_y”.  This line of code is a request for feature values, as what is returned is an instantiated value of the concept of a Line Segment.  The Instant Specification gives some examples of “entity keys”, but gives no closed definition.  Examiner is interpreting “entity keys” as “specific values for key tags”. This is written in object oriented code, and is thus performed by one or more computer systems.)
using the matched entity keys [and the anchor] to obtain, by the one or more computer systems, one or more feature values of the first feature from the environment (SFU teaches that the matched entity keys are used to obtain one or more feature values of the first feature:  The matched entity keys from “Segment line = new Segment (0, 0, 51, 3)” are passed into “begin = new Point (begin_x, begin_y)”.  Thus, a feature value (“begin”) of the first feature (“Point”) is obtained. This is written in object oriented code, and is thus performed by one or more computer systems.)  *Recall that Duggal disclosed using the anchor to obtain the values.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of SFU with Xin and Duggal for at least the reasons recited in Claim 2.

As per Claim 13, the combination of Xin, Duggal, and SFU teaches the method of claim 12 as shown above. Xin teaches further comprising:  obtaining, from the feature configurations, a feature derivation for generating a second feature from the first feature (Xin, Para [0025], discloses:  “Transformers 110 may transform input feature vectors 118 from feature sources 108 and/or other transformers into output feature vectors 120 that may be used by other transformers and/or assembler 112. For example, transformers 110 may include a subset transformer that selects a subset of a set of input features from an input feature vector, such as features that are most relevant and/or important to a given statistical model”.  Here, Xin discloses, by a feature derivation (“transformer”) of the feature configuration (“from feature sources”), generating a second feature from the first feature (“transform input feature vectors 118 from feature sources 108 and/or other transformers into output feature vectors 120”).
Also, Examiner notes the slight different in wording from Claim 1, where the “feature derivation” is obtained from the feature configurations.  Thus, the “feature configuration” in this case may be mapped, for example, to the composite of the two objects 308 and 314 in Xin:

    PNG
    media_image4.png
    594
    722
    media_image4.png
    Greyscale

)
using [the matched entity keys and] the feature derivation to generate, by the one or more computer systems, one or more additional feature values of the second feature from the one or more feature values of the first feature (Xin, Para [0025], discloses:  “Transformers 110 may transform input feature vectors 118 from feature sources 108 and/or other transformers into output feature vectors 120 that may be used by other transformers and/or assembler 112. For example, transformers 110 may include a subset transformer that selects a subset of a set of input features from an input feature vector, such as features that are most relevant and/or important to a given statistical model”.  Here, Xin discloses, by a feature derivation (“transformer”) of the feature configuration (“from feature sources”), generating a second feature from the first feature (“transform input feature vectors 118 from feature sources 108 and/or other transformers into output feature vectors 120”)) *SFU will teach matched entity keys below
However, Xin does not explicitly teach using the matched entity keys and the feature derivation to generate, by the one or more computer systems, one or more additional feature values of the second feature from the one or more feature values of the first feature.
SFU teaches using the matched entity keys [and the feature derivation] to generate, by the one or more computer systems, one or more additional feature values of the second feature from the one or more feature values of the first feature.  (SFU teaches that the matched entity keys are used to obtain one or more feature values of the first feature:  The matched entity keys from “Segment line = new Segment (0, 0, 51, 3)” are passed into “begin = new Point (begin_x, begin_y)”.  Thus, a feature value (“begin”) of the first feature (“Point”) is obtained.  This is subsequently used to generate one or more additional feature values of the second feature:  “return dist(begin.x, begin.y, end.x, end.y)”.  Here, the additional feature value (the distance) of the second feature (a line segment) is generated.) *Recall above Xin discloses using the feature derivation to generate feature values of the second feature.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of SFU with Xin and Duggal for at least the reasons recited in Claim 2.

As per Claim 14, the combination of Xin, Duggal, and SFU teaches the method of claim 13.  SFU teaches wherein using the matched entity keys and the feature derivation to generate the one or more additional feature values of the second feature comprises: 
using a first entity key for the first feature to obtain a first feature value of the first feature (SFU discloses “Segment line = new Segment (0, 0, 51, 3)”, in which the (0, 0) portion is passed into “begin = new Point (begin_x, begin_y);”.  Here, a first entity key (“0”) is used to obtain a first feature value (“begin”) of the first feature (a Point)).
using a second entity key for the first feature to obtain a second feature value of the first feature (SFU discloses “Segment line = new Segment (0, 0, 51, 3)”, in which the (51, 3) portion is passed into “end = new Point (end_x, end_y);”.  Here, a second entity key (“51”) is used to obtain a second feature value (“end”) of the first feature (a Point)).
using a combination of the first and second entity keys for the first feature, the first feature value, and the second feature value to generate a third feature value of the second feature (SFU discloses “Segment line = new Segment (0, 0, 51, 3)”, in which the (0, 0) portion is passed into “begin = new Point (begin_x, begin_y); end = new Point (end_x, end_y)”.  Here, a first entity key (“0”) is used to obtain a first feature value (“begin”) of the first feature (a Point)). Also, a second entity key (“51”) is used to obtain a second feature value (“end”) of the first feature (a Point)).   SFU discloses “float length() { return dist(begin.x, begin.y, end.x, end.y) }.   Here, a combination of the first and second feature values (“begin” and “end”), which were obtained by the first and second entity keys for the first feature (a Point), is used to generate a third feature value (“length”) of the second feature (a Segment)).


As per Claim 15, the combination of Xin, Duggal, and SFU teaches the method of claim 12 and matched entity keys to key tags (see Rejection to Claim 12).  Xin teaches obtaining, from the feature configuration, a feature derivation for generating a second feature from a third feature and a fourth feature (Xin, Para [0004], discloses:  “The disclosed embodiments relate to data analysis techniques. More specifically, the disclosed embodiments relate to techniques for performing feature selection in statistical models used in data analysis by compiling configurations for the statistical models that include compilation parameters associated with the feature selection.”  Here, Xin discloses feature configurations (“configurations…that include parameters associated with the feature selection.  Xin, Para [0033], discloses:  “As mentioned above and/or in the above-referenced application, configurations 236-238 may use a domain-specific language to describe feature sources, transformers, assemblers, and/or other components associated with statistical model 202”.  Here, Xin discloses that “transformers” can be obtained from the feature configurations.  Xin, Para [0025], discloses:  “Transformers 110 may transform input feature vectors 118 from feature sources 108 and/or other transformers into output feature vectors 120 that may be used by other transformers and/or assembler 112”.  Here, Xin discloses that transformers derive features from other features (“input feature vectors…into output feature vectors”), and thus “transformers” are feature derivations.  Therefore, Xin teaches obtaining feature derivations from feature configurations.  Xin, Figure 3, discloses generating a second feature from a third and fourth feature, using Transformer 318:

    PNG
    media_image3.png
    606
    800
    media_image3.png
    Greyscale

However, Xin does not explicitly teach matching, to the key tags, additional entity keys from an additional request.
SFU teaches matching, to the key tags, additional entity keys from an additional request (SFU discloses, in a feature configuration (the Segment class), key tags:  “begin = new Point (begin_x, begin_y)”.  Here, the “key tags” are “begin_x” and “begin_y”, as they represent entities associated with the first feature (a Point), which is part of the set of features.  Instant Specification [0058] simply states that the following about a “key tag”:  “Key tags 242 represent entities associated with the features”.  This is accomplished by begin_x and begin_y, and thus they are “key tags”).
SFU further discloses matching entity keys with key tags:  “Segment line = new Segment (0, 0, 51, 3)”. Here, “0” and “0” are entity keys that match with the key tags “begin_x” and “begin_y”.  This line of code is a request for feature values, as what is returned is an instantiated value of the concept of a Line Segment.  The Instant Specification gives some examples of “entity keys”, but gives no closed definition.  Examiner is interpreting “entity keys” as “specific values for key tags”. This is written in object oriented code, and is thus performed by one or more computer systems.  This could be done any number of times (for example, run with entity keys other than 0, 0, 51, 3.  Thus, SFU suggests this being done for “additional” entity keys for an “additional” request.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of SFU with Xin and Duggal for at least the reasons recited in Claim 2.
The combination of Xin, Duggal, and SFU further teaches using the matched additional entity keys to generate one or more additional feature values of the second feature from feature values of the third and fourth features.  (Recall above that SFU teaches additional entity keys.  Xin, as shown just above in the annotated Figure 3, discloses an additional feature derivation for generating a second feature from a third and fourth feature.  Xin also discloses in [0025] Lines 18-22:  “Transformers 110 may additionally include an interaction transformer that calculates an outer product of a first set of input features and a second set of input features, thus identifying positive and/or negative correlations between the first and second sets of input features.”  Here, Xin discloses using the additional feature derivation (“Transformer”) to generate a feature value of a feature (“outer product”) from feature values of two other features (“first set of input features and a second set of input features”).  Thus, Xin’s Transformer 318 in Figure 3 discloses using the additional feature derivation to generate a feature value of the second feature from feature values of the third and fourth features.)

As per Claim 16, the combination of Xin and Duggal teaches the method of claim 15 and using the matched entity keys and the feature derivation to generate the one or more additional feature values of the second feature (see Rejection to Claim 15).  SFU teaches wherein using the matched entity keys and the feature derivation to generate the one or more additional feature values of the second feature comprises: 
using a first entity key for the first feature to obtain a first feature value of the first feature (SFU discloses “Segment line = new Segment (0, 0, 51, 3)”, in which the (0, 0) portion is passed into “begin = new Point (begin_x, begin_y);”.  Here, a first entity key (“0”) is used to obtain a first feature value (“begin”) of the first feature (a Point)).
using a second entity key for the second feature to obtain a second feature value of the second feature (SFU discloses “Segment line = new Segment (0, 0, 51, 3)”, in which the (51, 3) portion is passed into “end = new Point (end_x, end_y);”.  Here, a second entity key (“51”) is used to obtain a second feature value (“end”) of the second feature (another Point)).
using a combination of the first and second entity keys for the first feature, the first feature value, and the second feature value to generate a third feature value of a third feature (SFU discloses “Segment line = new Segment (0, 0, 51, 3)”, in which the (0, 0) portion is passed into “begin = new Point (begin_x, begin_y); end = new Point (end_x, end_y)”.  Here, a first entity key (“0”) is used to obtain a first feature value (“begin”) of the first feature (a Point)). Also, a second entity key (“51”) is used to obtain a second feature value (“end”) of the second feature (another Point)).   SFU discloses “float length() { return dist(begin.x, begin.y, end.x, end.y) }.   Here, a combination of the first and second feature values (“begin” and “end”), which were obtained by the first and second entity keys for the first and second features, is used to generate a third feature value (“length”) of a third feature (a Segment)).
However, SFU does not teach using a first entity key for the third feature to obtain a first feature value of the third feature; using a second entity key for the fourth feature to obtain a second feature value of the fourth feature; using a combination of the first and second entity keys for the (edit, see 112(b):  third and fourth) features, the first feature value, and the second feature value to generate a third feature value of the second feature.
Xin teaches [using a first entity key for the third feature to obtain] a first feature value of the third feature (Xin, Figure 3, Label 336, discloses a first feature value of a third feature.  SFU teaches using an entity key to obtain a feature value.)
[using a second entity key for the fourth feature to obtain] a second feature value of the fourth feature  (Xin, Figure 3, Label 338, discloses a second feature value of a fourth feature.  SFU teaches using an entity key to obtain a feature value.)
using a combination of [the first and second entity keys for the third and fourth features] the first feature value of the third feature, and the second feature value of the fourth feature to generate a third feature value of the second feature.  (Xin, Para [0004], discloses:  “The disclosed embodiments relate to data analysis techniques. More specifically, the disclosed embodiments relate to techniques for performing feature selection in statistical models used in data analysis by compiling configurations for the statistical models that include compilation parameters associated with the feature selection.”  Here, Xin discloses feature configurations (“configurations…that include parameters associated with the feature selection.  Xin, Para [0033], discloses:  “As mentioned above and/or in the above-referenced application, configurations 236-238 may use a domain-specific language to describe feature sources, transformers, assemblers, and/or other components associated with statistical model 202”.  Here, Xin discloses that “transformers” can be obtained from the feature configurations.  Xin, Para [0025], discloses:  “Transformers 110 may transform input feature vectors 118 from feature sources 108 and/or other transformers into output feature vectors 120 that may be used by other transformers and/or assembler 112”.  Here, Xin discloses that transformers derive features from other features (“input feature vectors…into output feature vectors”), and thus “transformers” are feature derivations.  Therefore, Xin teaches obtaining feature derivations from feature configurations.  Xin, Figure 3, discloses generating a second feature from a third and fourth feature, using Transformer 316.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of SFU with Xin and Duggal for at least the reasons recited in Claim 2.

As per Claim 17, the combination of Xin, Duggal, and SFU teaches the method of claim 12.  Xin teaches using the feature configurations to generate a dependency graph comprising . (Xin, Para [0004], discloses:  “The disclosed embodiments relate to data analysis techniques. More specifically, the disclosed embodiments relate to techniques for performing feature selection in statistical models used in data analysis by compiling configurations for the statistical models that include compilation parameters associated with the feature selection.”  Here, Xin discloses feature configurations (“configurations…that include parameters associated with the feature selection”).  Xin, Para [0055], discloses:  “Before configurations 236-238 are compiled, a compilation-management apparatus 204 may obtain a dependency graph 214 of feature sources, transformers, and/or an assembler associated with statistical model 202.”  Here, Xin discloses a dependency graph that is generated using the statistical model 202.  Figure 2 shows that the statistical model 202 consists of a plurality of configurations 236-238.  Therefore, Xin discloses using the feature configurations to generate a dependency graph.  Xin discloses feature configurations 236-238, which comprises first and second features.)
using the dependency graph to derive an evaluation order associated with the first and second features (Xin, Para [0055], discloses:  “Compilation-management apparatus 204 may use dependency graph 214 to derive an evaluation order 216 associated with the corresponding configurations for statistical model 202. For example, compilation-management apparatus 204 may generate an evaluation order so that a configuration is not compiled until all of the configuration's dependencies (e.g., other configurations) have been compiled.”  Here, Xin discloses using the dependency graph to derive an evaluation order associated with the first and second features (“configurations for statistical model 202”)).

As per Claim 18, the combination of Xin, Duggal, and SFU teaches the method of claim 12 as shown above.  Xin teaches wherein the entity keys are associated with at least one of: a member; a company; and a job. (Xin, Para [0034], discloses:

    PNG
    media_image5.png
    178
    472
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    277
    512
    media_image6.png
    Greyscale

Xin, Para [0004], discloses:  “The disclosed embodiments relate to data analysis techniques. More specifically, the disclosed embodiments relate to techniques for performing feature selection in statistical models used in data analysis by compiling configurations for the statistical models that include compilation parameters associated with the feature selection.”  Here, Xin discloses feature configurations (“configurations…that include parameters associated with the feature selection.  Xin, Para [0033], discloses:  “As mentioned above and/or in the above-referenced application, configurations 236-238 may use a domain-specific language to describe feature sources, transformers, assemblers, and/or other components associated with statistical model 202”.  Here, Xin discloses that “transformers” can be obtained from the feature configurations.  Xin, Para [0025], discloses:  “Transformers 110 may transform input feature vectors 118 from feature sources 108 and/or other transformers into output feature vectors 120 that may be used by other transformers and/or assembler 112”.  Here, Xin discloses that transformers derive features from other features (“input feature vectors…into output feature vectors”), and thus “transformers” are feature derivations.  Therefore, Xin teaches obtaining feature derivations from feature configurations.   As shown above, the transformer (a feature derivation, and part of a feature configuration), contains a key tag (“company”) and an entity key (“comp1”), wherein the entity key “comp1” is associated with a company.)

As per Claim 20, Claim 20 is a non-transitory computer-readable storage medium claim corresponding to method Claim 2.  The difference is that Claim 20 recites a non-transitory computer-readable storage medium.  (Xin, Para [0019], discloses:  “The data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system”).  Claim 20 is rejected for the same reasons as Claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xin and Duggal, further in view of Unity (“Unity User Manual v2017.1”).
As per Claim 4, the combination of Xin and Duggal teaches the method of claim 1 and   generating the one or more additional values of the second feature and the anchor and the feature derivation (see Rejection to Claim 1). However, the combination of Xin and Duggal does not explicitly teach prior to generating the one or more additional values of the second feature:  using the anchor to verify a reachability of the first feature in the environment;  and using the feature derivation to verify, based on the reachability of the first feature, an inherited reachability of the second feature in the environment.
Unity teaches prior to generating the one or more additional values of the second feature:  using the anchor to verify a reachability of the first feature in the environment; (Unity discloses:

    PNG
    media_image7.png
    95
    330
    media_image7.png
    Greyscale

Here, there is a first feature (GameObject) and a second feature (name).  Before generating a value of the second feature (a string representing the name), reachability of the first feature (a GameObject) is verified (“if (go)”).   The Instant Specification discloses that an “anchor” may be a “function…for accessing data” in [0046]:  “For example, anchors 222 may include locations or paths of the features in the environments; classes, functions, methods, calls, and/or other mechanisms for accessing data related to the features; and/or formulas or operations for calculating and/or generating the features from the data.” Thus, the “Find()” function is an anchor for the first feature (a GameObject).  Therefore, the reachability of the first feature is verified by using the anchor.)
(Unity discloses:

    PNG
    media_image7.png
    95
    330
    media_image7.png
    Greyscale

Here, there is a feature derivation (“go.name” derives the second feature, the name, from the GameObject).  This is used to verify an inherited reachability of the second feature, as the “Debug.Log(go.name)” verifies, in the debug log, that the name is reachable.  This reachability is inherited from the first feature (GameObject).  If the GameObject is not reachable (“go” is null), then accessing go.name would result in a NullReferenceException.  Conversely, if the GameObject is reachable, then the name is reachable.)
Unity and the combination of Xin and Duggal are analogous art because they are in the field of endeavor of software development.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the feature management framework of Xin and Duggal, with the null reference checks of Unity. The modification would have been obvious because one of ordinary skill in the art would be motivated to avoid user frustration if the system crashes during use (Unity:  “Because we are accessing a game object that doesn’t exist the run-time gives us a NullReferenceException.  Although it can be frustrating when this happens it just means the script needs to be more careful.”)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xin and Duggal, further in view of Cornell (“CS1130. Transition to OO programming. Spring 2012”).
As per Claim 5, the combination of Xin and Duggal teaches the method of claim 1 and feature derivation and generating the one or more additional values of the second feature (see Rejection to Claim 1).  Duggal teaches obtaining, from the feature configurations, feature types for the first and second features (Duggal, Fig. 4, discloses obtaining types from feature configurations:

    PNG
    media_image8.png
    467
    659
    media_image8.png
    Greyscale



However, the combination of Xin and Duggal does not explicitly teach using the feature types and the feature derivation to verify a compatibility of the first and second features prior to generating the one or more additional feature values.
Cornell teaches using the feature types and the feature derivation to verify a compatibility of the first and second features prior to execution [generating the one or more additional feature values].  (Cornell, “Strong Typing”, states:  “Much (but not all) of safety is enforced by strong typing —this term, too, is not well defined, so let's explain what we mean by it here. First, the type of every variable and every expression is a syntactic property —known by looking at the program, without resorting to executing it. Second, a variable may be used only in ways that respect its type —for example, it is impossible to perform double operations on an int value (the int value must first be cast to double format), or to use a boolean value as an integer. Thus, syntactically, it is impossible to have an operation disregard the types of its operands, to interpret a value as something that it is not.”  Here, Cornell discloses that feature types (“type of every variable”) and feature derivation (“perform…operations”) are analyzed in such a way that “a variable may be used only in ways that respect its type —for example, it is impossible to perform double operations on an int value”.  Here, Cornell indicates that the program will not be executed unless the feature types are compatible, and thus this verification of compatibility must happen before the “operations” which, as taught by SFU, are executed in order to generate additional feature values.)
Cornell and the combination of Xin and Duggal are analogous art because they are in the field of endeavor of software development.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the feature management framework of Xin and Duggal, with the strong typing of Cornell. The modification would have been obvious because one of ordinary skill in the art would be motivated to save money on development time (Cornell, “Benefits of safety and strong typing”:  “In all cases, finding errors early, at compile time, can save immense amounts of time. Safety and strong typing make possible the early detection of many errors.”)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xin and Duggal in view of Brinson et. al. (US 2012/0141021 A1; hereinafter Brinson).
As per Claim 8, the combination of Xin and Duggal teaches the method of claim 1 and anchor and feature derivation.  Xin teaches obtaining, from the feature configurations, an additional anchor for a third feature and a feature derivation for generating the third feature from a fourth feature (Xin, Figure 3, discloses):

    PNG
    media_image3.png
    606
    800
    media_image3.png
    Greyscale

Here, Xin discloses a third and fourth feature 342 and 344.  Xin also discloses a feature derivation for generating the third from the fourth feature (“Transformer 318”)).
using a mechanism to obtain a feature value of the third feature (Xin, as shown just above in the annotated Figure 3, discloses an additional feature derivation for generating a third feature from a fourth feature.  Xin also discloses in [0025] Lines 18-22:  “Transformers 110 may additionally include an interaction transformer that calculates an outer product of a first set of input features and a second set of input features, thus identifying positive and/or negative correlations between the first and second sets of input features.”  Here, Xin discloses using the additional feature derivation (“Transformer”) to generate a feature value of a feature (“outer product”) from feature values of two other features (“first set of input features and a second set of input features”).  Thus, Xin’s Transformer 318 in Figure 3 discloses using the additional feature derivation to generate a feature value of the third feature from a feature value of the fourth feature.)
However, the combination of Xin and Duggal thus far fails to teach selecting a mechanism for obtaining the third feature from the additional anchor and the feature derivation
Brinson teaches selecting a mechanism for obtaining the [third] feature from the additional anchor and the feature derivation (Brinson, Para [0165], discloses:  “At block 404 of FIG. 16, the algorithm values for the TDE are retrieved from the algorithm value cache; if the algorithm value cache is unavailable, the algorithm values are calculated for the TDE.”  Here, Brinson discloses two possible mechanisms for obtaining a feature.  One possible mechanism is retrieving the value from a cache, which is using an anchor, as Instant Specification [0046] discloses “anchors 222 may include locations or paths of the features in the environments”.  The other possible mechanism is calculating the values (feature derivation).  The mechanism is selected by determining if the cache is available or not.  If the cache is available, the value is obtained from the anchor.  Otherwise, the value is obtained from the feature derivation.)
Brinson and the combination of Xin and Duggal are analogous art because they are in the field of endeavor of software development.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the feature management product of Xin and Duggal, with the algorithm value cache of Brinson. The modification would have been obvious because one of ordinary skill in the art would be motivated to increase efficiency by reducing processing time (Brinson Para 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Konkol et. al. (“Brainy: A Machine Learning Library”) discloses a machine learning library with centralized feature management
Ruellan et. al. (US 2003/0050942 A1) discloses a markup language that includes anchors that comprise URIs to access resources.  See Figure 4a with the “href” anchor and feature derivations like “getDimensions”.
Lucas et. al. (US 2008/0120594 A1), Fig. 3, discloses several feature configurations, some including anchors that indicate their location (“path”), and feature derivations that calculate second features from first features
Lucas et. al. (US 2009/0276479 A1),Para [0227], discloses code that includes feature configurations comprising an anchor, as well as feature derivations for calculating second features from first features
Kopp et. al. (US 2012/0005645 A1), Para [0037], discloses object models that comprise anchors
Fuchs (US 2017/0061320 A1) discloses Resource Description Framework graph, where resources comprise URIs (anchors) and key tags and entity keys (Para [0042])
Shiebler et. al. (US 2019/0251476 A1) discloses a centralized feature management system for machine learning models
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/L.A.S./Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126